COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            '

 JAVIER URIAS,                                   '              No. 08-12-00090-CR

                    Appellant,                   '                 Appeal from the

 v.                                              '               243rd District Court
                                                 '
 THE STATE OF TEXAS,                                          of El Paso County, Texas
              State.                             '
                                                                 (TC# 20090D03338)
                                                 '

                                            ORDER

          The Court GRANTS the State’s Motion to Forward Original Exhibits to the Court of

Appeals.

          Therefore, the Court ORDERS the Official Court Reporter for the 243rd District Court of

El Paso County, Texas, to prepare a supplemental reporter’s record with State’s Exhibit No. 1

(CD) and State’s Exhibit No. 3 (DVD). The supplemental reporter’s record is due with this

Court on or before April 23, 2013. The Clerk of this Court will return the exhibit to the Official

Court Reporter for the 243rd District Court in El Paso County, Texas after final disposition of this

appeal.

          IT IS SO ORDERED this 3rd day of April, 2013.



                                              PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.